DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 10/23/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,683,213 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks filed on 10/23/2020, with respect to previously pending claims 1-14 have been fully considered and are persuasive.  The previous 103 rejection has been withdrawn. 
The previous claim objections regarding claims 1, 2, 4, 5, 10, 11, 12, 13 and 14 have been considered and are now withdrawn.
The previous 112(b) claim rejections regarding claims 1-14 have been considered and are withdrawn.
The previous double patenting rejection has been considered and is now withdrawn as a result of the filing and approval of the Terminal Disclaimer filed on 10/23/2020.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Attorney Stephen E. Zweig on February 16, 2021.
The application has been amended as follows: 
	Previously withdrawn claims 15-20 are now cancelled.


Allowable Subject Matter
Claims 1-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, the combination of Vielma in view of Klicpera teaches a device for detecting untreated grey water quality (see detailed non-final rejection/analysis in non-final action mailed on 10/07/2020) including a first treated grey water tank, a second treated grey water tank, a third treated grey water tank (see Vielma FIGS. 7-8, treated water tanks 7), a control panel 12 and a digital panel 73 (see Vielma paragraph 27 – “more than one treated water tank 7 can be added to the personal water conservation system in order to store additional purified gray water”), wherein each of the treated grey water tanks includes a volume sensor (see Vielma FIG. 8, shutoff sensor 74) for detecting the amount/level of treated grey water within the treated grey water tank and is in fluid communication with the control panel and digital panel to allow a user to keep track of the water level in the treated water tank 7 as well as information about the usage of the purified gray water (see Vielma paragraph 30). Once the treated grey water tank is full with the treated grey water, the shutoff sensor 
However, the combination does not specifically teach a computer panel configured to receive input on which of the plurality of treated grey water tanks is to be filled with the treated grey water, said computer panel further configured to receive input that the plurality of treated grey water tanks be filled in sequence with the treated grey water, wherein a first treated grey water tank is filled to capacity with the treated grey water, thereafter a second treated grey water tank is filled to capacity with the treated grey water, thereafter a third treated grey water tank is filled to capacity with the treated grey water, said computer panel further configured to receive input that the plurality of treated grey water tanks will be filled equally until the first treated grey water tank, the second treated grey water tank, and the third treated grey water tank reach capacity at the same time, and said computer panel further comprising a switch configured to receive input that will bypass the device and return the plumbing system of the building to its original functionality, as recited in amended, independent claim 1.
	Similar analysis applies to corresponding dependent claims 2-8 for being dependent on claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKASH K VARMA/Examiner, Art Unit 1773                                                                                                                                                                                                        
								/ROBERT CLEMENTE/								Primary Examiner, Art Unit 1773